Upon consideration of the petition filed by Plaintiff on the 26th of September 2016 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of May 2017."
The following order has been entered on the motion filed on the 14th of October 2016 by Plaintiff to Treat Petition for Writ of Certiorari as a Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference, this the 3rd of May 2017."